Order filed July 25, 2013.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00499-CV
                                    ____________

                    CHCA WEST HOUSTON, L.P.
          D/B/A WEST HOUSTON MEDICAL CENTER, Appellant
                              V.

                           CHRISTA SHELLEY, Appellee


                       On Appeal from the 268th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-197304


                                    ORDER

      Appellant’s brief was due July 1, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant files its brief with the clerk of this court on or before
August 15, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM